JAMES B. ANDERSON, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentAnderson v. CommissionerDocket No. 25392-81.United States Tax CourtT.C. Memo 1984-82; 1984 Tax Ct. Memo LEXIS 587; 47 T.C.M. (CCH) 1123; T.C.M. (RIA) 84082; February 22, 1984.  *587  Wife, who had no income, refused to sign original return because she had reservations about its correctness.  After the original was filed as a joint return but without her signature, she signed a copy but only after being ordered to do so by the divorce court and after husband agreed to hold her harmless from any tax liability. Held, wife did not intend to file a joint return and petitioner is not entitled to joint return computation.  On return petitioner claimed two losses from theft, the first being for currency found to be missing after a visit by an acquaintance of the petitioner, and the second from the burglary of a boat house.  Held, further, first theft loss not allowable because proof fails to conclusively establish that currency was stolen and second loss not allowable because the Court cannot determine from the proof which items were stolen and their value.  Gerald D. Colvin, Jr., for the petitioner.  Linda J. Wise, for the respondent.  SHIELDSSHIELDS, Judge: Respondent determined a deficiency of $15,136.89 in the income tax due from petitioner for 1978.  After concessions, the issues remaining for our decision are: (1) whether or not the petitioner is entitled to have the deficiency computed on the basis of a joint return; and (2) what amount, if any, is the petitioner entitled to deduct for theft losses. FINDINGS OF FACT Some of the facts have been stipulated and are found accordingly.  The stipulation of facts and the exhibits attached thereto are incorporated herein by reference.  Petitioner, James B. Anderson, resided in Russellville, Alabama, at the time the petition was filed in this case.  The tax return for 1978 was filed with the Internal Revenue Service Center in Atlanta, Georgia.  Status of ReturnJames B. Anderson and Jolene Anderson were married in 1968.  They were divorced in May of 1981.  For each of the years 1968 through 1977 they filed joint income tax returns but they separated in 1979 before the 1978 return was filed.  After the separation, *590  petitioner asked Jolene to sign a joint return for 1978.  She refused to do so because she believed the dependency exemptions claimed by petitioner on the proposed return were incorrect.  Petitioner filed the return on June 14, 1979, as a joint return but without Jolene's signature. The divorce decree incorporated a written agreement in which Jolene agreed to sign the 1978 return and the petitioner agreed to assume and hold Jolene harmless from any liability on the return.  The notice of deficiency was mailed by the respondent to the petitioner on July 21, 1981.  On August 3, 1981, the divorce court ordered Jolene to sign the 1978 return.  She complied by signing her name with the notation, "by court order." For 1978, Jolene was not employed, did not receive any taxable income, and did not file a separate return.  Respondent determined that the return was not joint and computed the deficiency as if the petitioner had filed it as a married individual filing separately.  Theft LossesIn 1978, petitioner and Jolene entertained an acquaintance on their yacht while at anchor in Freeport, Grand Bahama.  After the acquaintance left, it was discovered that $1,950 in currency*591  which the petitioner had placed in Jolene's purse was missing. Petitioner concluded that the acquaintance stole the money and reported the theft to the local police.  The cash was not recovered and there was no reimbursement by insurance.  On the return for 1978 petitioner claimed a deduction in the amount of $1,850, after the $100 casualty loss exclusion under section 165.  1Petitioner and Jolene owned a boat house in Freeport, Grand Bahama, which was burglarized in December of 1978.  Petitioner claimed a deduction in the amount of $6,400 for items allegedly stolen from the boat house.  The amount of the deduction was based on his estimate of the value of the stolen property less the $100 exclusion.  Respondent disallowed both deductions in their entirety.  OPINION Status of ReturnPetitioner contends that the 1978 return was a joint income tax return.  Respondent maintains that it was not a joint return. Under section 6013(a) and (d)(3), spouses may file a joint return combining their income and deductions.  2 Under section 6061 and section*592  1.6013-1(a)(2), Income Tax Regs., a joint tax return generally must be signed by both spouses. We have held, however, that a return may be a joint return even though the signature of one spouse is missing, if both spouses intended to file a joint return. Estate of Campbell v. Commissioner,56 T.C. 1">56 T.C. 1, 12-14 (1971); Estate of Temple v. Commissioner,67 T.C. 143">67 T.C. 143, 164 (1976). Petitioner insists that Jolene refused to sign the 1978 return solely because of their marital difficulties.  We have previously held that a spouse's refusal to sign a joint return, for reasons unrelated to the return, does not preclude the return from qualifying as a joint return. Federbush v. Commissioner,34 T.C. 740">34 T.C. 740 (1960),*593  affd.  325 F.2d 1">325 F.2d 1 (2nd Cir. 1963). In Federbush, we found that the spouse's refusal to sign the return was due to marital difficulties, rather than the content of the return.  We concluded that a joint return had been filed.  3In this case Jolene's refusal to sign the return was not due solely to marital difficulties.  Her refusal to sign was based upon her belief that petitioner was not entitled to some of the dependency exemptions that he had claimed.  4 Her statement to this effect is supported by the fact that she insisted upon an indemnity agreement as part of the court ordered property settlement.  In addition, Jolene had no taxable income for 1978; therefore, it is not possible to infer to her an intent to file jointly by the inclusion of her income in the return.  Cf.  Januschke v. Commissioner,48 T.C. 496">48 T.C. 496 (1967); Heim v. Commissioner,27 T.C. 270">27 T.C. 270 (1956), affd.  251 F.2d 44">251 F.2d 44 (8th Cir. 1958). *594 Petitioner relies upon Jolene's signature as further evidence that a joint return was filed.  His reliance on such signature is misplaced.  In Price v. Commissioner,T.C. Memo. 1975-7, we held that a court decree, incorporating an agreement whereby one spouse agrees to sign a return in exchange for the other spouse's promise to indemnify for any tax liability arising from the return, is not determinative of this issue.  In Price, the taxpayer and his spouse had entered into such an agreement and the divorce court incorporated the agreement into the divorce decree and ordered the taxpayer's spouse to sign the return.  Her reason for not signing was her belief that the return was not correct and thus to avoid the liabilities to which she would be exposed by signing. We held that a joint return had not been filed.  We hold likewise in the instant case.  Jolene never intended to file a joint return and her subsequent court ordered signature did not change that intent.  Theft LossThe second issue for decision in this case is what amount, if any, is petitioner entitled to deduct under section 165 for theft losses.  Under section 165(c)(3), an individual*595  can deduct a theft loss to the extent that the amount of such loss exceeds $100.  The burden of establishing both the existence of the theft and the amount of the loss is on the petitioner.  Rule 142(a).  5Elliott v. Commissioner,40 T.C. 304">40 T.C. 304 (1963). Petitioner contends that his first theft loss in 1978 occurred in August when he discovered that $1,950 was missing from Jolene's purse after an acquaintance had visited on their yacht. It is well settled, however, that a theft loss may not be allowed on the mere suspicion of theft. The petitioner must present "proof which, absent positive proof, reasonably leads us to conclude that the article was stolen." Allen v. Commissioner,16 T.C. 163">16 T.C. 163, 166 (1951). 6 Such proof is not present in this case on this item and hence we cannot sustain the deduction.  Petitioner also claimed a theft loss in the amount of $6,500 for items allegedly stolen from the boat house in December of 1978.  Respondent disallowed the entire*596  amount.  In support of his claim petitioner presented his own testimony, a list which he prepared of the items allegedly stolen and his estimate of the value of those items totaling $12,645.  7 Despite petitioner's estimate that the value of the stolen items was $12,645, he claimed only a $6,500 deduction on his return.  At trial, petitioner admitted that items on the list totaling $1,150 in value were not stolen in the 1978 burglary. In addition, both Jolene and her daughter testified that items listed by petitioner totaling at least $6,000 in value were not stolen. Further confusion is added by the fact that petitioner made no attempt to explain haw he arrived at the $6,500 deduction.  We have no way of knowing whether or not the items apparently not stolen are included or excluded from the $6,500.  Moreover, the maximum amount of a loss which can be taken under section 165(a) is limited to the lesser of the fair market value of the property immediately before the theft or its cost adjusted for any allowable depreciation.  Sections 1.165-8, 1.165-7(a) and (b), Income Tax Regs.  The petitioner has merely submitted a list of items without explaining whether the figures shown thereon*597  represent purchase price, value at the time of the theft, or estimated replacement value.  *598 A taxpayer's testimony is sufficient to prove his right to a deduction in some cases, but it need not be accepted where it is "improbable, unreasonable, or questionable." Archer v. Commissioner,227 F.2d 270">227 F.2d 270, 273 (5th Cir. 1955), affg. a Memorandum Opinion of this Court.  8 In this case it is at the very least questionable, especially in view of the conflicting evidence.  We are satisfied that petitioner suffered a theft loss, but he has failed to sustain his burden of proof as to what items were taken and the value of those items.  Decision will be entered for the respondent.Footnotes1. All section references are to the Internal Revenue Code of 1954, as amended, in effect during the year in issue.↩2. Section 6013(a) states: (a) Joint Returns.--A husband and wife may make a single return jointly of income taxes under subtitle A, even though one of the spouses has neither gross income nor deductions * * *.  Section 6013(d)(3) states: (d) Special Rules.--For purposes of this section-- * * * (3) if a joint return is made, the tax shall be computed on the aggregate income and the liability with respect to the tax shall be joint and several.↩3. See also Peirce v. Commissioner,T.C. Memo. 1982-154; Riportella v. Commissioner,T.C. Memo. 1981-463↩.4. It appears from the record that Jolene's assertion is correct; however, respondent did not raise this issue and it is not before us at this time.↩5. All rule references are to the Tax Court Rules of Practice and Procedure, unless otherwise indicated.↩6. See also Gray v. Commissioner,T.C. Memo. 1954-225↩.7. Petitioner claimed the following items were stolen from the boat house: ↩Electrolux vacuum unit$ 600.00Life jackets 20 jackets at $10.00 each200.00Silverware100.00Blenders 3 at $50.00 each150.00Mixer 3 at $50.00 each150.00Color TV350.00Stereo system with speakers750.00Bath towel, Hand towel and Wash cloths 20 sets at $12240.00Blankets 6 at $20120.00Sheet, top and fitted, pillow cases 12 sets at $30360.00China 4 sets at $75300.00Decorator table150.00Broke 3 windows at $50150.00Broke sliding glass door250.00Air conditioner600.00Carpet, walls300.00Sofa and arm chair1,000.00Washer and Dryer1,000.00Stove G.E.600.00Refrigerator600.00Portable freezer300.003 wall picture100.00Cooking pot and pans and skillets and 2 coffee pots150.003 sets of foul weather gear $100 per set300.002 unmounted compasses $250.00 each500.00Marine radio-New650.00Paddle dingy 2 at $25 each50.00300 feet of 9/16 dia. nylon rope300.00Danforth anchor250.00Anchor chain50.0012 insulated glasses $25 per set of 4 X 375.004 sets of deep sea fishing gear including fiberglass rodand stainless steel reel 4 at $2501,000.00Box of fishing gear, plugs, hooks, lines, weights, etc.250.00Fish hook50.00Fish net50.004 sets of snorkel gear, mask, flappers, breathing tubes,etc. 4 sets at $75300.004 stainless steel Hawaii spears 4 at $50200.00Curtains, lamps, etc.100.00TOTAL:$12,645.008. See also Rosenfeld v. Commissioner,T.C. Memo. 1981-712↩.